384 S.W.2d 349 (1964)
Stafford James HARRIS, Appellant,
v.
The STATE of Texas, Appellee.
No. 35654.
Court of Criminal Appeals of Texas.
November 11, 1964.
James McGrath, Beaumont, Marian S. Rosen, Houston, for appellant.
Frank Briscoe, Dist. Atty., Carl E. F. Dally, Asst. Dist. Atty., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
McDONALD, Judge.
Appellant was convicted of the offense of murder and his punishment fixed by the jury at ten years confinement in the state penitentiary. On appeal, appellant's case was affirmed by this Court, Tex.Cr.App., 370 S.W.2d 886. A petition for certiorari was filed with the Supreme Court of the United States raising the constitutional question that the admission in evidence of appellant's confession did not satisfy the requirements of the federal standard and *350 should not have been admissible in evidence. The Supreme Court of the United States granted certiorari in this cause and vacated the decision of this Court, on June 22, 1964, by a per curiam opinion, 378 U.S. 572, 84 S. Ct. 1930, 12 L. Ed. 2d 1040, remanded the case to this Court for "further proceedings not inconsistent with the opinion of this Court in [No. 62], Jackson v. Denno [378 U.S. 368], 84 S. Ct. 1774 [12 L. Ed. 2d 908]." This action was taken in a memorandum decision which appears at 378 U.S. 572, 84 S. Ct. 1930, 12 L. Ed. 2d 1040.
The case was set for submission upon brief and oral argument before this Court. We have been favored with able briefs and given the benefit of forceful oral arguments by the attorneys for both the appellant and the state.
Our disposition of this case is controlled by our decision this day handed down in Lopez v. State, 384 S.W.2d 345. We adopt herein the opinion in Lopez, supra, for our opinion in this case.
The judgment is reversed and the cause is remanded.